 



EXHIBIT 10.3
AMENDMENT NO. 1
TO THE
HAMILTON BEACH BRANDS, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
FOR THE PERIOD FROM JANUARY 1, 2003 THROUGH DECEMBER 31, 2007
(AS AMENDED AND RESTATED EFFECTIVE AS OF DECEMBER 1, 2007)
     Hamilton Beach Brands, Inc. (the “Company”), hereby adopts this Amendment
No. 1 to the Hamilton Beach Brands, Inc. Long-Term Incentive Compensation Plan
For the Period From January 1, 2000 through December 31, 2007 (As Amended and
Restated Effective as of December 1, 2007) (the “Plan”), effective as of
January 1, 2008. Words and phrases used herein with initial capital letters that
are defined in the Plan are used herein as so defined.
Section 1
     Section 10(b) of the Plan is hereby amended in its entirety to read as
follows:
     “(b) Interest.
     (i) The Non-Frozen Participant’s Sub-Accounts shall be credited with
interest in accordance with the rules described in this Subsection; provided,
however, that (1) no interest shall be credited to the Sub-Accounts of the
Frozen Participants, (2) no interest shall be credited to the 2004 or 2005
Sub-Accounts of the Non-Frozen Participants who are not Covered Employees;
(3) no interest shall be credited to a Sub-Account after the Maturity Date of
the Sub-Account, (4) no interest shall be credited to a Sub-Account following a
Participant’s Termination of Employment prior to a Maturity Date (except as
described in Section 10(c)(ii) with respect to delayed payments made to Key
Employees on account of a Termination of Employment) and (5) no interest shall
be credited to the Sub-Accounts after the last day of the month preceding the
payment date of such Sub-Account.
     (ii) Subject to the limitations described in clause (i), at the end of each
month during a calendar year, the applicable Sub-Accounts shall be credited with
an amount determined by multiplying the average Sub-Account balances during such
month by the blended rate earned during such month by the Fixed Income Fund. In
addition, as of the end of each calendar year in which the ROTCE Table Rate
adopted by the Compensation Committee for such year exceeds the Fixed Income
Fund rate for such year, the Sub-Accounts shall also be credited with an
additional amount (if any) determined by multiplying the average Sub-Account
balances during each month of such calendar year by the excess of the ROTCE
Table Rate over the Fixed Income Fund rate for such calendar year, compounded
monthly. In the event that, prior to an applicable Maturity Date, a Non-Frozen
Participant (1) incurs a Termination of Employment or (2) becomes eligible for a
payment from a Sub-Account hereunder, the foregoing interest calculations shall
be made as of the last day of the month prior to such date and shall be based on
(X) the blended rated earned during the preceding month by the Fixed Income Fund
and/or (Y) the year-to-date ROTCE Table Rate as of the last day of the prior
month (as calculated by the Company), as applicable.
     (iii) The Committee may change (or suspend) the interest rate credited on
Accounts at any time.”
     EXECUTED this 12th day of February, 2008.

              HAMILTON BEACH BRANDS, INC.
 
       
 
  By:   /s/ Charles A. Bittenbender
 
       
 
  Title:   Assistant Secretary

